— Order, Supreme Court, Bronx County, entered October 7, 1980, which, inter alia, granted plaintiff’s motion to increase the ad damnum clause from $200,000 to $500,000, unanimously modified, on the law, and on the facts and in the exercise of discretion, without costs or disbursements, to deny so much of plaintiff’s motion as sought to increase the ad damnum and, except as thus modified, affirmed. Subsequent to the trial of the liability issue, which was determined in her favor, and almost on the eve of the damage trial, plaintiff moved to amend the ad damnum from $200,000 to $500,000, an increase of 150%. The injury claimed as justification for the increase was known for at least three and one-half years and no excuse was offered for the inordinate delay in making the application. In such circumstances it was inappropriate to grant the application. Moreover i we believe the present ad damnum is sufficient in light of the injuries claimed. Concur — Murphy, P.J., Kupferman, Sullivan, Carro and Markewich, JJ.